Exhibit 10.4

 

AGREEMENT

 

This Agreement dated as of June 30, 2008 (this “Agreement”), is made by and
between General Electric Capital Corporation (“Lender”) and Favrille, Inc. a
Delaware corporation (“Borrower”).

 

WITNESSETH:

 

A.            GE Capital and Borrower are parties to that certain Master
Security Agreement dated as of December 30, 2005 as amended by an Amendment
No. 1 dated as of December 30, 2005, pursuant to which Lender made a series of
loans (the “Loans”) to Borrower arising under and evidenced by a series of
promissory notes delivered by Borrower to Lender (the foregoing Master Security
Agreement, the promissory notes, this Agreement, and any other documents
evidencing or relating to the obligations arising thereunder, as any such
documents may have been amended, restated, modified or supplemented from time to
time, are hereafter referred to as the “Loan Documents”), which Loans are
secured by a security interest in certain property owned by Borrower (the
“Collateral”).

 

B.            A default occurred under the Loan Documents on or about June 4,
2008, thus entitling Lender to exercise its legal rights and remedies.  On or
about June 5 and 6, 2008, Lender and Oxford Finance Corporation (“Oxford”),
another secured creditor of Borrower, delivered notices of exclusive control
(the “Control Notices”) to certain financial institutions at which Borrower
maintained funds.  On or about June 11, 2008, Lender and Oxford notified those
financial institutions to deliver funds to Lender and to Oxford.

 

C.            Pursuant to the Control Notices, Lender received $5,051,588.68 on
or about June 11, 2008.  On or about June 17, 2008, Lender notified Borrower of
such receipt and of how such funds were applied.  Lender also demanded repayment
of the balance that Lender contended was still owing.

 

D.            A portion of the funds that Lender received was applied by Lender
on account of a prepayment charge that Lender contends was owed to it.  Borrower
has disputed Lender’s entitlement to receive the prepayment charge.

 

E.             Borrower and Lender desire to resolve that dispute, to settle any
remaining issues under the Loan Documents, and to provide each other with mutual
releases of claims.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties do hereby agree as
follows:

 

STATEMENT OF TERMS

 


.14           ACKNOWLEDGMENT OF RECITALS.  BORROWER AND LENDER ACKNOWLEDGE THE
ACCURACY OF THE RECITALS SET FORTH ABOVE.


 


.15           WIRE TRANSFER.  NO LATER THAN TWO BUSINESS DAYS AFTER EXECUTION
AND DELIVERY OF THIS AGREEMENT AND LENDER’S RECEIPT OF AN EXECUTED COPY OF THE
BORROWER/OXFORD AGREEMENT (AS DEFINED BELOW), LENDER SHALL SEND A WIRE TRANSFER
FOR THE BENEFIT OF BORROWER IN THE AMOUNT OF $54,920.28 (THE “TRANSFER”).  AT
BORROWER’S REQUEST, THE TRANSFER WILL BE SENT BY LENDER TO OXFORD.  BORROWER HAS
INFORMED LENDER THAT IT IS CONCURRENTLY ENTERING INTO AN AGREEMENT WITH OXFORD
(THE “BORROWER/OXFORD AGREEMENT”) THAT RESOLVES BORROWER’S SIMILAR DISPUTE WITH
OXFORD AND THAT, PURSUANT THERETO, OXFORD IS TO RECEIVE THE TRANSFER DIRECTLY
FROM LENDER.  LENDER IS NOT A PARTY TO THE BORROWER/OXFORD AGREEMENT AND HAS NO
RESPONSIBILITY TO BORROWER OR

 

--------------------------------------------------------------------------------


 


TO OXFORD WITH REGARD THERETO; PROVIDED THAT LENDER SHALL NOT OBLIGATED TO SEND
THE TRANSFER UNTIL IT HAS RECEIVED AN EXECUTED COPY OF THE BORROWER/OXFORD
AGREEMENT.


 


.16           RESOLUTION OF DISPUTE.  BORROWER AND LENDER AGREE THAT LENDER’S
SENDING THE TRANSFER AND THE MUTUAL RELEASES CONTAINED HEREIN ARE IN FULL
SATISFACTION OF THE PREPAYMENT CHARGE DISPUTE AND THAT, WITH THE EXCEPTION OF
THE MATTERS REFERRED TO IN SECTION 4 AND SECTION 8 OF THIS AGREEMENT, CONSTITUTE
A FULL AND FINAL SETTLEMENT OF ALL OUTSTANDING OBLIGATIONS BETWEEN THEM ARISING
OUT OF THE LOAN DOCUMENTS.


 


.17           MATTERS THAT SURVIVE REPAYMENT OF THE LOAN.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 3 OF THIS AGREEMENT OR THE RELEASE SET FORTH HEREIN,
BORROWER SHALL CONTINUE TO REMAIN OBLIGATED TO LENDER WITH RESPECT TO THOSE
TERMS AND PROVISIONS IN THE LOAN DOCUMENTS, IF ANY, THAT BY THEIR TERMS OR BY
THEIR NATURE SURVIVE PAYMENT IN FULL OF THE LOANS AND RELATED OBLIGATIONS,
INCLUDING ANY INDEMNITIES.


 


.18           RELEASE OF LIENS ON COLLATERAL.  LENDER AGREES THAT ALL LIENS AND
SECURITY INTERESTS HELD BY IT IN ANY COLLATERAL SHALL BE DEEMED IMMEDIATELY AND
AUTOMATICALLY RELEASED ON THE DATE THAT THIS AGREEMENT IS EXECUTED AND DELIVERED
BY THE PARTIES HERETO (THE “AGREEMENT EFFECTIVE DATE”).  LENDER AGREES TO
EXECUTE AND DELIVER TO BORROWER, AT BORROWER’S EXPENSE, SUCH DOCUMENTS AS
BORROWER SHALL REASONABLY REQUEST IN ORDER TO EVIDENCE THE RELEASE OF SUCH LIENS
AND SECURITY INTERESTS.  BORROWER IS AUTHORIZED TO FILE FOR RECORDATION UCC-3
TERMINATION STATEMENTS COVERING ALL FINANCING STATEMENTS RECORDED AND/OR FILED
BY OR ON BEHALF OF  LENDER WITH RESPECT TO THE LOAN DOCUMENTS (BUT NOT ANY
FINANCING STATEMENTS THAT MAY HAVE BEEN FILED BY LENDER WITH REGARD TO
OBLIGATIONS OUTSIDE THE SCOPE OF THE LOAN DOCUMENTS), INCLUDING, BUT NOT LIMITED
TO, THOSE SET FORTH IN EXHIBIT A ATTACHED HERETO AND INCORPORATED HEREIN:
PROVIDED, HOWEVER, WHERE SUCH FILE NUMBER(S) RELATE TO FILINGS MADE JOINTLY BY
LENDER AND OXFORD (“JOINT UCC-1 FILINGS”), BORROWER SHALL WAIT UNTIL IT ALSO HAS
AUTHORITY FROM OXFORD TO TERMINATE THE JOINT UCC-1 FILINGS.   WITHIN 2 BUSINESS
DAYS AFTER THE AGREEMENT EFFECTIVE DATE, LENDER SHALL DELIVER WRITTEN NOTICE TO
THE BANK OR OTHER FINANCIAL INSTITUTION THAT IS PARTY TO THE FOLLOWING ACCOUNT
CONTROL AGREEMENTS THAT LENDER IS TERMINATING LENDER’S RIGHTS UNDER THE ACCOUNT
CONTROL AGREEMENT:  A) SECURITIES ACCOUNT CONTROL AGREEMENT/GECC SILICON VALLEY
BANK DATED 12/29/05 — ACCOUNT NO. 48600699, B) SECURITIES ACCOUNT CONTROL
AGREEMENT/OXFORD & GECC/BEAR STEARNS DATED 12/29/05, C) SECURITIES ACCOUNT
CONTROL AGREEMENT/OXFORD & GECC/STATE STREET BANK DATED 12/29/05, AND D) DEPOSIT
ACCOUNT CONTROL AGREEMENT/OXFORD & GECC/ SILICON VALLEY BANK DATED 12/29/05 WITH
RESPECT TO THE FOLLOWING ACCOUNTS: 300275403, 3300295983, 3300261889 AND,
3300368044.  LENDER’S NOTICE SHALL NOT TERMINATE ANY RIGHTS OF OXFORD AND
BORROWER UNDERSTANDS THAT IT WILL NEED TO MAKE SEPARATE ARRANGEMENTS WITH OXFORD
FOR OXFORD TO TERMINATE ITS INTEREST IN SUCH ACCOUNTS.


 


.19          RELEASE OF LENDER BY BORROWER.  BORROWER HEREBY RELEASES, REMISES,
ACQUITS AND FOREVER DISCHARGES LENDER AND EACH OF ITS EMPLOYEES, AGENTS,
REPRESENTATIVES, CONSULTANTS, ATTORNEYS, FIDUCIARIES, OFFICERS, DIRECTORS,
PARTNERS, PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARY CORPORATIONS, PARENT
CORPORATIONS, AND RELATED CORPORATE DIVISIONS (COLLECTIVELY, THE “LENDER
RELEASED PARTIES”), FROM ANY AND ALL ACTIONS AND CAUSES OF ACTION, JUDGMENTS,
EXECUTIONS, SUITS, DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, DAMAGES AND
EXPENSES OF ANY AND EVERY CHARACTER, KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT,
AT LAW OR IN EQUITY, OF WHATSOEVER KIND OR NATURE, FOR OR BECAUSE OF ANY MATTER
OR THINGS DONE, OMITTED OR SUFFERED TO BE DONE BY ANY OF THE LENDER RELEASED
PARTIES PRIOR TO AND INCLUDING THE AGREEMENT EFFECTIVE DATE, WHICH ARISES OUT OF
OR IS CONNECTED TO THE LOAN DOCUMENTS (COLLECTIVELY, THE “BORROWER RELEASED
MATTERS”).  BORROWER ACKNOWLEDGES THAT THE AGREEMENTS IN THIS SECTION ARE
INTENDED TO BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED INJURIES OR DAMAGES
ARISING IN CONNECTION WITH THE BORROWER RELEASED MATTERS.


 

Without limiting the generality of the foregoing, Borrower hereby waives the
provisions of any statute that prevents a general release from extending to
claims unknown by the releasing party.  By entering into this release, Borrower
recognizes that no facts or representations are ever absolutely certain and it
may hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of Borrower
to hereby to fully, finally and forever settle and release all matters, disputes
and differences, known or unknown, suspected or unsuspected.  Accordingly, if
Borrower should subsequently

 

--------------------------------------------------------------------------------


 

discover that any fact that it relied upon in delivering this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever.  Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Lender with respect to the facts underlying
this release or with regard to Borrower’s rights or asserted rights.

 

This release may be pleaded as a full and complete defense and/ or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release. 
Borrower acknowledges that the release contained herein constitutes a material
inducement to Lender to enter into this Agreement and that Lender would not have
done so but for its expectation that such release is valid and enforceable in
all events.

 


.20           RELEASE OF BORROWER BY LENDER.  LENDER HEREBY RELEASES, REMISES,
ACQUITS AND FOREVER DISCHARGES BORROWER AND EACH OF ITS EMPLOYEES, AGENTS,
REPRESENTATIVES, CONSULTANTS, ATTORNEYS, FIDUCIARIES, OFFICERS, DIRECTORS,
PARTNERS, PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARY CORPORATIONS, PARENT
CORPORATIONS, AND RELATED CORPORATE DIVISIONS (COLLECTIVELY, THE “BORROWER
RELEASED PARTIES”), FROM ANY AND ALL ACTIONS AND CAUSES OF ACTION, JUDGMENTS,
EXECUTIONS, SUITS, DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, DAMAGES AND
EXPENSES OF ANY AND EVERY CHARACTER, KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT,
AT LAW OR IN EQUITY, OF WHATSOEVER KIND OR NATURE, FOR OR BECAUSE OF ANY MATTER
OR THINGS DONE, OMITTED OR SUFFERED TO BE DONE BY ANY OF THE BORROWER RELEASED
PARTIES PRIOR TO AND INCLUDING THE AGREEMENT EFFECTIVE DATE, WHICH ARISES OUT OF
OR IS CONNECTED TO THE LOAN DOCUMENTS (COLLECTIVELY, THE “LENDER RELEASED
MATTERS”).  LENDER ACKNOWLEDGES THAT THE AGREEMENTS IN THIS SECTION ARE INTENDED
TO BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED INJURIES OR DAMAGES ARISING IN
CONNECTION WITH THE LENDER RELEASED MATTERS.


 

Without limiting the generality of the foregoing, Lender hereby waives the
provisions of any statute that prevents a general release from extending to
claims unknown by the releasing party.  By entering into this release, Lender
recognizes that no facts or representations are ever absolutely certain and it
may hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of Lender
to hereby to fully, finally and forever settle and release all matters, disputes
and differences, known or unknown, suspected or unsuspected.  Accordingly, if
Lender should subsequently discover that any fact that it relied upon in
delivering this release was untrue, or that any understanding of the facts was
incorrect, Lender shall not be entitled to set aside this release by reason
thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever.  Lender acknowledges that it is not relying upon and
has not relied upon any representation or statement made by Borrower with
respect to the facts underlying this release or with regard to Lender’s rights
or asserted rights.

 

This release may be pleaded as a full and complete defense and/ or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release. 
Lender acknowledges that the release contained herein constitutes a material
inducement to Borrower to enter into this Agreement and that Borrower would not
have done so but for its expectation that such release is valid and enforceable
in all events.

 


.21           EFFECT OF INSOLVENCY PROCEEDING. THIS AGREEMENT SHALL REMAIN IN
FULL FORCE AND EFFECT AND CONTINUE TO BE EFFECTIVE SHOULD BORROWER BECOME THE
SUBJECT OF ANY BANKRUPTCY OR INSOLVENCY PROCEEDING.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 3 OF THIS AGREEMENT OR THE RELEASE SET FORTH HEREIN, IF IN
CONNECTION WITH ANY SUCH PROCEEDING, ANY ACTION IS COMMENCED AGAINST LENDER
SEEKING TO HAVE ANY PAYMENT RECEIVED BY LENDER RETURNED, DISGORGED, RESCINDED,
SET ASIDE, OR REDUCED IN AMOUNT, THEN THE RELEASE SET FORTH HEREIN FROM LENDER
TO BORROWER SHALL NO LONGER BE OF ANY FORCE OR EFFECT AND LENDER SHALL BE
ENTITLED TO ASSERT ALL CLAIMS AGAINST BORROWER THAT IT WOULD HAVE BEEN ENTITLED
TO ASSERT HAD THIS AGREEMENT NOT BEEN ENTERED INTO AND, AMONG OTHER THINGS, TO
SEEK RETURN TO LENDER OF THE TRANSFER.  THE RESCISSION OF THE RELEASE BY LENDER
SHALL NOT AFFECT THE RELEASE BY BORROWER.

 

--------------------------------------------------------------------------------


 


.22           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME DOCUMENT.  ANY SIGNATURE
DELIVERED BY A PARTY VIA FACSIMILE OR ELECTRONIC TRANSMISSION SHALL BE DEEMED TO
BE AN ORIGINAL SIGNATURE HERETO.


 


.23           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.


 

[Remainder of Page Intentionally Left Blank; Signatures Begin on Next Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year specified at the beginning hereof.

 

 

 

FAVRILLE, INC.

 

 

 

By:

/s/

Tamara A. Seymour

 

 

Name:

Tamara A. Seymour

 

 

Title:

Chief Financial Officer

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/

Jason Dufour

 

 

Name:

Jason Dufour

 

 

Title:

Duly Authorized Signatory

 

 

 

Oxford acknowledges receipt of this Agreement and has no objection to it. 
Oxford agrees to notify Lender and Borrower upon its receipt of the Transfer. 
Oxford agrees that it has no claims against Lender arising from the
intercreditor agreement between them and from Lender’s receipt of collateral
proceeds from accounts of Borrower and waives and releases any claims, known or
unknown, that it has or may have against Lender.

 

 

OXFORD FINANCE CORPORATION

 

 

 

By:

/s/

T. A. Lex

 

 

Name:

T. A. Lex

 

 

Title:

Chief Operating Officer

 

 

 

Exhibit A

 

Joint UCC Filing: GE and Oxford

 

UCC No.

 

File Date

 

Secured Parties

54070406

 

12/30/2005

 

GE & Oxford

 

GE UCC Filings:

 

UCC No.

 

File Date

 

Secured Party

61315464

 

4/6/2006

 

GE

62223162

 

6/26/2006

 

GE

63692662

 

10/4/2006

 

GE

64556973

 

12/21/2006

 

GE

71344281

 

4/3/2007

 

GE

73051181

 

7/3/2007

 

GE

 

--------------------------------------------------------------------------------